Detailed Action
Claims 1-20 are pending. 
Claims 1-9 and 13-17 and 19-20 are rejected.
Claims 10-12 and 18 are objected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 13-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Huang et al (Pub. No.: US 2021/0312324 A1).
As per claim 1, Huang discloses a computer-implemented method for implementing a machine learning (ML) model retraining pipeline for robotic process automation (RPA), comprising: -	calling a machine learning (ML) model (Huang, Fig 2, 5 step S504, paragraph 0104, wherein orchestration system 306 executes the ML workflow defined at S500 using provisioned resources of S502) by an RPA robot (Huang, Fig 2, 5, paragraph 0058-0060, wherein the system can automate the process of model training and integration of HITL into an ML workflow); -	receiving a result from the execution of the ML model by the RPA robot (Huang, Fig 5, paragraph 0048, 0102, wherein the model performs inference with evaluation data as inputs, and generates prediction results as outputs); - 	determining whether one or more trigger conditions are met for labeling of data for the ML model, by the RPA robot (Huang, Fig 5, paragraph 0019-0020, 0057, 0059, 0102, wherein the workflow can automate requesting for human feedback when an outcome determined by a machine learner is below a threshold level of accuracy, confidence level, or other metric; The workflow can automatically route low confidence predictions to human annotators for review and validation as a pipeline plugin; HILT can be integrated into a ML workflow during the training data generation phase of such workflow to label the input data for an ML/AI algorithm);and when the one or more trigger conditions are met:- 	prompting a user to provide labeled data for training or retraining the ML model (Huang, Fig 5, paragraph 0103, wherein if at S506, orchestration system 306 determines that the non-automated feedback is required, then at S508, orchestration system 306 generates instructions (e.g., a virtual input unit or a User Interface (UI)) for receiving the non-automated feedback. This virtual input unit enables the HITL feature to be integrated into the ML workflow. Such instructions and virtual input units can be any one or more of an electronic mail, a text message, an Amazon Web Services Mechanical, a social media post or advertisement, etc.)) and sending the labeled data to a server for training or retraining of the ML model or adding information pertaining to the result from the ML model to a queue for subsequent labeling. (Huang, Fig 5, paragraph 0108-0109, wherein orchestration system 306 may collect and store (e.g., in machine learning metadata database 322) metadata associated with the non-automated feedback provided and used for the ML workflow; Collected and stored metadata can include human provided inputs, including modifications to data in any stage of the ML workflow, modifications to the ML models, feedback from end-user, etc.).

	As pre claim 2, claim 1 is incorporated and Huang discloses wherein the one or more trigger conditions comprise ML model performance falling below a confidence threshold, ML model results deviating from a statistical distribution, ML model results that fall outside of a previously observed range, or any combination thereof (Huang, Fig 5, paragraph 0019-0020, 0057, 0059, 0102, wherein the workflow can automate requesting for human feedback when an outcome determined by a machine learner is below a threshold level of accuracy, confidence level, or other metric; The workflow can automatically route low confidence predictions to human annotators for review and validation as a pipeline plugin; HILT can be integrated into a ML workflow during the training data generation phase of such workflow to label the input data for an ML/AI algorithm); 

As pre claim 3, claim 1 is incorporated and Huang discloses wherein the one or more trigger conditions comprise receipt of an initiation command for collection of the labeled data (Huang, paragraph 0059, wherein the workflow can automate requesting for human feedback when an outcome determined by a machine learner is below a threshold level of accuracy, confidence level, or other metric); 

As pre claim 4, claim 1 is incorporated and Huang discloses receiving the labeled data, by the server; and storing the labeled data in a database, by the server (Huang, Fig 5, paragraph 0050, 0108-0109, wherein orchestration system 306 may collect and store (e.g., in machine learning metadata database 322) metadata associated with the non-automated feedback provided and used for the ML workflow; Collected and stored metadata can include human provided inputs, including modifications to data in any stage of the ML workflow, modifications to the ML models, feedback from end-user, etc.);

As pre claim 5, claim 1 is incorporated and PADMANABHAN discloses when one or more training criteria are met, training the ML model, by the server, using the labeled data to produce a new version of the ML model; and deploying the new version of the ML model, by the server (PADMANABHAN,  Fig 5, paragraph 110, wherein At S518, orchestration system 306 determined if the execution of the ML workflow is complete (e.g., based on ML workflow definitions and parameters defined at S500). If completed, at S520, orchestration system 306 stored the completed ML workflow (e.g., trained and validated ML model) for implementation and utilization (e.g., for network operation management). If not complete, the process reverts back to S506 and S506 to S520 are repeated until the ML workflow is complete);

As pre claim 6, claim 5 is incorporated and PADMANABHAN discloses wherein the training of the ML model additionally comprises using previous training data that was used to train a version of the ML model trained prior to the new version of the ML model (PADMANABHAN,  Fig 4, paragraph 0065, wherein feedback from HITL 410 (provided via a user interface defined by an application programming interface (API)) may be injected and used at any one of the stages 402, 404 and 408. HITL may be used to specify API parameters to set up a mechanism of automated data formatting and labeling and/or for merging collected data with main data (e.g., Once enough data has been collected, the user needs to choose where his data should be merged to));

As pre claim 7, claim 5 is incorporated and Huang discloses wherein the one or more training criteria comprise a predetermined time period elapsing, a predetermined amount of training data being received, a predetermined number of training data samples being received, the data falling outside of a distribution of data, or any combination thereof (Huang, paragraph 0062,  wherein AI center (e.g., pipeline service 310) can automate continuous retraining (if necessary), such as by periodically requesting for human feedback and when the results of human feedback fall below certain performance thresholds, Cisco AI center can trigger retraining of the model);

As pre claim 8, claim 5 is incorporated and Huang discloses wherein the new version of the ML model replaces a previous version of the ML model (Huang, paragraph 0111, wherein process and system of FIGS. 1-5 providing tools such as Kubeflow and other similar ML platforms with HITL capabilities for optimizing the resulting ML models used within a network for managing operations of complex network environments);

As pre claim 9, claim 5 is incorporated and Huang discloses modifying a workflow of the RPA robot to call the new version of the ML model (Huang, paragraph 0111, wherein process and system of FIGS. 1-5 providing tools such as Kubeflow and other similar ML platforms with HITL capabilities for optimizing the resulting ML models used within a network for managing operations of complex network environments);

As pre claim 13, claim 1 is incorporated and Huang discloses wherein collection of the labeled data and training of the new version of the ML model is uniform for a plurality of ML models called by a plurality of RPA robots (Huang, paragraph 0111, wherein process and system of FIGS. 1-5 providing tools such as Kubeflow and other similar ML platforms with HITL capabilities for optimizing the resulting ML models used within a network for managing operations of complex network environments);

Claims 14-17 and 19-20 are rejected under the same rationale as claim 1-13. 

Allowable Subject Matter
Claims 10-12 and 18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456